NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RODOLFO HERNANDEZ,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-96
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 14, 2019.

Appeal from the Circuit Court for Lee
County; Thomas S. Reese, Judge.

Howard L. Dimmig, II, Public Defender, and
Karen M. Kinney, Assistant Public
Defenders, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Rebecca Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Appellee.



PER CURIAM.


             Affirmed.


BLACK, SALARIO, and BADALAMENTI, JJ., Concur.